Appellant urges again that the testimony that whisky was found in his car was wrongfully received *Page 378 
because the officers searched without a warrant when they had time to have secured one. The point is decided against appellant in Woodson v. State, 13 S.W.2d 102. In Sec. 66, Cornelius on Search and Seizure, 2d Ed., it is stated that the right to search a standing automobile is controlled by the same general principles of law which apply to the search of other places. We quote the following: "The officer must have probable cause to believe the law is being violated before he may search such car." In this case the officer had the positive testimony of a man working in the garage where the car was stored, that appellant gave him a pint of whisky and had more in said car. This furnished probable cause. Salinas v. State,18 S.W.2d 663; Singleton v. State, 20 S.W.2d 782; Graves v. State,20 S.W.2d 769; McPherson v. State, 108 Tex.Crim. Rep..
Under all the authorities the decision of the magistrate upon facts stated to him in an affidavit for search warrant, can not be attacked by showing that the parties stated falsely. It is also the rule that facts taken as sufficient to amount to probable cause by a searching officer, the sufficiency of which has been approved in the judgment of the trial court to whose judicial determination such sufficiency has been submitted, would have much weight with this court.
We are not able to agree with any of the contentions of appellant, and the motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.